In a proceeding pursuant to Surrogate’s Court Procedure Act article 7 for the issuance of limited letters of administration, the petitioners appeal from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated July 3, 1996, which denied the petition.
Ordered that the order is affirmed, without costs or disbursements.
The petitioners sought limited letters of administration in the Surrogate’s Court for the purpose of maintaining causes of action in the Supreme Court to recover damages for personal injury and wrongful death on behalf of the estate of their infant daughter Kristen, who was stillborn. The Surrogate properly denied the petitioners’ application, as no cause of action to recover damages for wrongful death or personal injury exists on behalf of a stillborn infant (see, Endresz v Friedberg, 24 NY2d 478; La Page v Di Costanzo, 194 AD2d 977, lv denied 82 NY2d 662, cert denied 510 US 1178; see also, LaBello v Albany Med. Ctr. Hosp., 85 NY2d 701). O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.